DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The pressure threshold is rendered indefinite.
 Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Golinveaux et al. (US Pat No 8,065,110 B2) in view of Williams et al. (US Pub No 2017/0225021 A1).
Re claim 1, Golinveaux et al. disclose a differential pressure monitoring system to mitigate false trips of a dry pipe valve supplying water to a fire suppression system (col. 4, lines 49-62), the system comprising:
a differential pressure monitoring device comprising:

compute a ratio of the water pressure and the air pressure (col. 3, lines 66-67 through col. 4, lines 1-6);
predict whether a valve tripping event is expected to occur based on the computed ratio (col. 5, lines 60-63); and
in response to predicting that the valve tripping event is expected to occur, provide a prediction (Fig. 3A, 150) that the valve tripping event is expected to occur for remedial action and adjust a setting maintained in the memory of a low pressure threshold by generating a new setting based on a change (col. 41, lines 6-11 and further see col. 7, lines 1-17); and
at least one client device (Fig. 2) that receives the prediction from the control circuit and presents display data regarding the prediction.
Golinveaux et al. does not teach a water pressure sensor that detects a water pressure at an inlet of the dry pipe valve, a valve air pressure sensor that detects an air pressure at an outlet of the dry pipe valve, an alarm to activate the air pressure alarm responsive to the air pressure detected by the valve air pressure sensor or generating a new setting based on a change in the water pressure.
However, Williams et al. show a sprinkler system including an automatic fluid control assembly provided for a dry pipe fire protection system (paragraph 0009) which includes a water pressure sensor (Fig. 5, T13) that detects a water pressure at an inlet of the dry pipe valve and a valve air pressure sensor (T11) that detects an air pressure at an outlet of the dry pipe valve and an alarm to activate the air pressure alarm responsive to the air pressure detected by the valve air pressure sensor (paragraph 0060).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to include in the 
However, there would be only a finite number of physical attributes to change in Golinveaux to base a new setting on, namely the air pressure, liquid pressure or mass flow rate of the gas, it would have been obvious to try to generate a new setting based on a change in the water pressure, since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. generating a new setting based on a change in the air pressure, water pressure or mass flow rate wouldn’t affect the system differently since the end goal is to design for a predicted transit time of less than sixty seconds) since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421.
Re claim 4, Golinveaux et al. as modified by Williams et al. above disclose the control circuit generates the new setting based on a change in the water pressure by generating a new setting that is equal to ((Pw/VTR) + BufferPress)), where Pw is the water pressure (Golinveaux - col. 4, lines 25-29), VTR is a design trip ratio (Golinveaux - col. 3, lines 66-67 through col. 4, lines 1-6) for the valve but do not teach the BufferPress is a valve air pressure safety factor.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have a valve air pressure safety factor as utilizing a safety factor through detailed analysis allows for designing a system without comprehensive testing which may be impractical.
Re claim 5, Golinveaux et al. as modified by Williams et al. disclose the control circuit provides instructions to cause a device to regulate (Golinveaux – col. 19, lines 42-47) at least one of the valve air pressure (Golinveaux - col. 4, lines 6-8) and the water pressure 
Re claim 6, Golinveaux et al. as modified by Williams et al. disclose the control circuit automatically executes the remedial action responsive to predicting that the valve tripping event is expected to occur (Golinveaux – col. 41, lines 6-11).
Re claim 7, Golinveaux et al. as modified by Williams et al. disclose a communication network that exchanges information between the differential pressure monitoring device and the at least one client device (Golinveaux – col. 43, lines 6-8).
Re claim 10, Golinveaux et al. as modified by Williams et al. disclose the at least one client device is one of a mobile device and a stationary electronic device (Golinveaux – Fig. 1).
Re claim 11, Golinveaux et al. as modified by Williams et al. disclose the at least one client device presents the information related to the prediction via at least one of a web browser-based dashboard display and an app-based dashboard display (Golinveaux – Figs. 1 & 2).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Golinveaux et al. (US Pat No 8,065,110 B2) in view of Williams et al. (US Pub No 2017/0225021 A1) and further in view of Fima (US Pub No 2006/0272830 A1).
Re claims 8 & 9, Golinveaux et al. as modified by Williams et al. disclose all aspects of the claimed invention but do not teach the communication network includes a first network and a second network; and a gateway that communicates with the differential pressure monitoring device using the first network and with the at least one user device using the second network and the first network is a wireless network and the second network is at least one of a cellular network and an internet protocol (IP)-based network.
However, Fima discloses multiple networks in communication with each other (paragraph 0075) where the first network is wireless (paragraph 0071) while the second network an internet protocol based network (paragraph 0075).
. 
Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments, applicant states that Golinveaux does not teach or suggest adjusting a setting of the ‘desired threshold value’ and states that none of the physical attributes listed in Golinveaux are the ‘desired threshold value’ however this is somewhat erroneous as the value itself is a pressure value which Golinveaux does in fact list among the physical attributes of col. 7, lines 1-17 to which applicant has cited. Specifically, Golinveaux directly mentions a minimum operating pressure in said citation. Further, Golinveaux specifically discusses air and furthermore air pressure as a physical attribute in col. 5, lines 63-66 as well as part of the formulas required to calculate aspects of the system, see col. 23, lines 50-51 and col. 25, lines 19-31. Thus, with Golinveaux describing the air pressure as a physical attribute of the system for which the system explicitly can adjust, Williams discloses an air pressure alarm, the combination appears to still be proper over the claims as currently amended.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752